DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed Feb. 3, 2020. Claims 1-12, 14-18 and 20-22 are pending examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 9-12, 14-18 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,558,224. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of patent # 10,558,224 contain every element of claims       of the instant application and as such anticipate claims 9-12, 14-18 and 20-22 of the instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-. 
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-12, 14-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shahraray et al., U.S. Patent Application Publication No. 2016/0330394 (referred to hereafter as Shahraray) in view of Cavalcanti et al., U.S. Patent Application Publication No. 2017/0023945 (referred to hereafter as Cavalcanti).
As to claim 1, Shahraray teaches a system comprising: 
one or more processors; and one or more computer readable storage media communicatively coupled to the one or more processors and storing instructions that are executable by the one or more processors to: capture first sensor data from one or 
receive second sensor data from a remote system, the second sensor data representing a second environment that is separate from the first environment wherein the remote system comprises a vehicle system or an infrastructure system (see para. 27); 
determine a validity of the second sensor data based at least in part on at least one of a timestamp associated with the second sensor data or a type of sensor capturing the second sensor data (see para. 27, 30, 35 and 54-57, second sensor data augment, i.e. validate, first sensor data based on timestamp data and based on capabilities/type of sensors); and 
Shahraray does not explicitly teach controlling the autonomous vehicle based at least in part on the first sensor data, the second sensor data, and the validity of the second sensor data. However, Cavalcanti teaches a system and method for controlling an autonomous vehicle based on validation of sensor data (see para. 57-59). It would have been obvious for one of the ordinary skill in the art at the effective filing date of the application to generate a trajectory for an autonomous vehicle based at least in part on the first sensor data, the second sensor data, and the validity of the second sensor data in Shahraray as taught by Cavalcanti. Motivation to do so comes from the teaching of Cavalcanti and the knowledge well known in the art that validating sensor data to generate a route for an autonomous vehicle would prevent collisions caused by faulty readings of sensors and would therefore make the vehicle safer to drive.	

capturing first sensor data from one or more sensors installed in an autonomous vehicle (see para. 52); 
receiving data associated with a remote autonomous vehicle, the data including one or more of first data associated with a state of the remote autonomous vehicle or second data associated with second sensor data captured by the remote autonomous vehicle (see para. 25); 
determining a validity of the data based at least in part on the first sensor data, the data, and the validity of the data (see para. 27, 30, 35 and 54-57).
Shahraray does not explicitly teach control the autonomous vehicle based at least in part on the first sensor data, the second sensor data, and the validity of the second sensor data and navigating the autonomous vehicle based at least in part on the trajectory. However, Cavalcanti teaches a system and method for generating a route for an autonomous vehicle based on validation of sensor data and controlling the autonomous vehicle based at least in part on the trajectory (see para. 57-59). It would have been obvious for one of the ordinary skill in the art at the effective filing date of the application to generate a trajectory for an autonomous vehicle based at least in part on the first sensor data, the second sensor data, and the validity of the second sensor data in Shahraray as taught by Cavalcanti. Motivation to do so comes from the teaching of Cavalcanti and the knowledge well known in the art that validating sensor data to generate a route for an autonomous vehicle would prevent collisions caused by faulty readings of sensors and would therefore make the vehicle safer to drive.


As to claims 3, 10 and 16, Shahraray in view of Cavalcanti teach the system and method of claims 1, 9 and 15. Shahraray further teaches , wherein the remote system is a remote autonomous vehicle, and further wherein the second sensor data includes at least a position and a velocity associated with the remote autonomous vehicle traversing the second environment (see para. 34 and 44).
As to claims 4, Shahraray in view of Cavalcanti teach the system of claim 1. Cavalcanti further teaches , wherein the trajectory includes commands to navigate the autonomous vehicle through at least a portion of the first environment and through at least a portion of the second environment (see para. 57-59). 
As to claim 5, Shahraray in view of Cavalcanti teach the system of claim 1. Shahraray further teaches , wherein the remote system is a first remote vehicle, and wherein the instructions are further executable by the one or more processors to: 
As to claim 6, Shahraray in view of Cavalcanti teach the system of claim 1. Shahraray further teaches , wherein the remote system is a first remote vehicle, and wherein the instructions are further executable by the one or more processors to: determine that the second sensor data is associated with an obstacle associated with the second environment; receive third sensor data from a second remote vehicle that is different from the vehicle; and determine that the third sensor data is associated with the obstacle associated with the second environment  (see para. 25 and 27). Cavalcanti teaches that the vehicle are autonomous vehicle (see para. 54-57). 
As to claim 7, Shahraray in view of Cavalcanti teach the system of claim 6. Shahraray further teaches , wherein the instructions are further executable by the one or more processors to increase a validity of the second sensor data based at least in part on the third sensor data being associated with the obstacle associated with the second environment (see para. 27, 30, 35 and 54-57). 
As to claim 8, Shahraray in view of Cavalcanti teach the system of claim 1. Shahraray further teaches , wherein the instructions are further executable by the one or more processors to transmit at least a portion of the second sensor data to one or more other vehicles proximate to the autonomous vehicle (see para. 27, 30, 35 and 54-57). 

As to claim 12, Shahraray in view of Cavalcanti teach the method of claim 11. Shahraray further teaches, wherein the second sensor data further includes classification information associated with an obstacle or an event represented by the segmented image data (see para. 25 and 27). 
As to claims 14 and 20, Shahraray in view of Cavalcanti teach the method and system of claims 9 and 15. Shahraray further teaches , further comprising: determining a reception time associated with receiving the data at the autonomous vehicle; determining a generation time associated with a generation of the data by the remote autonomous vehicle; determining a time difference between the reception time and the generation time; and determining the validity of the data based at least in part on the time difference between the reception time and the generation time (see para. 27, 30, 35 and 54-57). 
As to claim 18, Shahraray in view of Cavalcanti teach the vehicle of claim 15. Shahraray further teaches, wherein one or more of a quality or a representation of the first sensor data and the second sensor data are different (see para. 27, 30, 35 and 54-57). 

As to claim 22, Shahraray in view of Cavalcanti teach the vehicle of claim 15. Shahraray further teaches determine the validity of the data based at least in part on one or more of a number of transmissions associated with the data or a number of retransmissions associated with the data (see para. 27, 30, 35 and 54-57).
5.	Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection.
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663